243 F.2d 834
100 U.S.App.D.C. 256
Howard D. ABRAMOWITZ, Appellant,v.Wilber M. BRUCKER, Secretary of the Department of the Army, Appellee.
No. 13587.
United States Court of Appeals District of Columbia Circuit.
Argued April 11, 1957.Decided April 26, 1957.Writ of Certiorari Granted June 17, 1957.See 77 S. Ct. 1383.

Mr. Victor Radinowitz, New York City, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of Court with whom Mr. David Rein, Washington, D.C., was on the brief, for appellant.
Asst. Atty. Gen. George C. Doub, Messrs. Oliver Gasch, U.S. Atty., Paul A. Sweeney, Donald B. MacGuineas and Howard E. Shapiro, Attys., Dept. of Justice, submitted on the brief for appellee.
Before BAZELON, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
We are agreed that Harmon v. Brucker, 1957, 100 U.S.App.D.C. , 243 F.2d 613, is controlling here.  If the question were open, Judge Bazelon would reverse for the reasons stated in his dissent in Harmon and Judge Fahy would wish to consider the question anew.


2
Affirmed.